UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2007 SILICON STORAGE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) California 000-26944 77-0225590 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1171 Sonora Court Sunnyvale, California 94086 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 735-9110 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On October 16, 2007, Edward Yao-Wu Yang was appointed tothe Board of Directors of Silicon Storage Technology, Inc. Mr. Yang becomes the seventh member of the Board of Directors. Mr. Yang has held various senior positions within the Hewlett-Packard Company including from 1998 to 2005 as the Vice President and Chief Technology Officer of the Personal Systems Group, and from 1995-1998 as the Group Research and Development Manager of the Personal Systems Group. The information in this Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Silicon Storage Technology, Inc., whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release, dated October 18, 2007, entitled “SST Appoints Edward Y.W. Yang to Its Board of Directors.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DatedOctober 18, 2007 SILICON STORAGE TECHNOLOGY, INC. By: /s/ Bing Yeh Bing Yeh Chief Executive Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated October 18, 2007, entitled “SST Appoints Edward Y.W. Yang to Its Board of Directors.”
